Mr. PRESIDING JUSTICE TRAPP delivered the opinion of the court: Defendant was convicted of burglary upon his plea of guilty. Probation was granted for a period of three years with the first six months to be served at the State Penal Farm. Upon appeal, appointed counsel had moved to withdraw and filed a brief conforming to the requirements of Anders v. California, 386 U.S. 738, 18 L.Ed.2d 493, 87 S.Ct. 1396, together with proof of service of such motion and brief upon defendant. The motion was continued with leave to defendant to file further or additional points. None have been filed. We have examined the record and the several proceedings and find that defendant appeared with counsel and waived indictment after admonition under Supreme Court Rule 401 concerning the nature of the charge, the minimum and maximum sentence which might be imposed and the procedure and effect for indictment by the grand jury. The plea of guilty was made after full admonition under Supreme Court Rule 402. Defendant stated in open court that there were no threats or promises which induced the plea of guilty. Defendant admitted that he committed the acts as charged in the information, and stated that prior to making the plea he had discussed the matter fully with counsel and was satisfied with the services provided him. The defendant had a prior conviction of theft. It appearing that there is no suggestion of error appearing in the record, the motion of counsel to withdraw is allowed and the judgment is affirmed. Judgment affirmed. SMITH and CRAVEN, JJ., concur.